DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 11/22/2019, 07/15/2020, and 09/22/2020 have been considered by the examiner.  The submissions are in compliance with the provisions of 37 CFR 1.97.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “imaging unit”, “operation mode setting section”, "detection processing section”, “authentication section”, “authentication information generation section”, and “communication unit” in claims 1 - 17, also “operation mode setting section”, “authentication section”, “communication unit”, and “unlocking control unit” in claims 18 - 24.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim limitation “imaging unit”, “operation mode setting section”, "detection processing section”, “authentication section”, “authentication information generation section”, and “communication unit” in claims 1 - 17, also “operation mode setting section”, “authentication section”, “communication unit”, and “unlocking control unit” in claims 18 - 24  invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 

(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 – 24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  There is inadequate written description for the terms “imaging unit”, “operation mode setting section”, "detection processing section”, “authentication section”, “authentication information generation section”, and “communication unit” in claims 1 - 17, also “operation mode setting section”, “authentication section”, “communication unit”, and “unlocking control unit” in claims 18 - 24.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1 – 5 and 8 - 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yoon (US PgPub No. 2014/0118592). 
Regarding claim 1, Yoon teaches an imaging apparatus comprising: an imaging unit having a plurality of operation modes including a first operation mode configured to reduce power consumption (paragraphs 0004, 0026; motion-detecting mode/ feature extraction mode) and a second operation mode that generates a captured image (paragraphs 0026; imaging and storing); and an operation mode setting section that selects one of the plurality of operation modes (paragraphs 0004, 0025; switching modes).

Regarding claim 2, as mentioned above in the discussion of claim 1, Yoon teaches all of the limitations of the parent claim.  Additionally, Yoon teaches a detection processing section that performs moving object detection processing, wherein the first operation mode comprises an operation mode that generates a low-resolution image (figure 1 item 110), the detection processing section performs the moving object detection processing on a basis of the low-resolution image, and the operation mode setting section selects 

Regarding claim 3, as mentioned above in the discussion of claim 2, Yoon teaches all of the limitations of the parent claim.  Additionally, Yoon teaches wherein the second operation mode comprises an operation mode configured to change a first region where an imaging operation is performed, out of an imaging region of the imaging unit, and the detection processing section further sets the first region on a basis of the processing result of the moving object detection processing (paragraph 0026; store region of interest images containing the object-of-interest).

Regarding claim 4, as mentioned above in the discussion of claim 3, Yoon teaches all of the limitations of the parent claim.  Additionally, Yoon teaches wherein the detection processing section sets the first region in accordance with a position of a moving object detected by the detection processing section (paragraph 0026; store region of interest images containing the object-of-interest).

Regarding claim 5, as mentioned above in the discussion of claim 2, Yoon teaches all of the limitations of the parent claim.  Additionally, Yoon teaches wherein the operation 

Regarding claim 8, as mentioned above in the discussion of claim 2, Yoon teaches all of the limitations of the parent claim.  Additionally, Yoon teaches wherein the operation mode setting section selects the second operation mode in a case where the detection processing section continuously detects a moving object for a predetermined period of time or longer (paragraph 0004, 0023, and 0026; detects a moving object).

Regarding claim 9, as mentioned above in the discussion of claim 1, Yoon teaches all of the limitations of the parent claim.  Additionally, Yoon teaches a sensor that performs moving object detection, wherein the first operation mode comprises an operation mode that stops an imaging operation (paragraphs 0004, 0026; motion-detecting mode/feature extraction mode), and the operation mode setting section selects the second operation mode (paragraphs 0004, 0025; switching modes) on a basis of a result of the detection performed by the sensor (paragraphs 0026; imaging and storing based on the detection of motion/ feature extraction).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 6 - 7 are rejected under 35 U.S.C. 103 as being unpatentable over Yoon (US PgPub No. 2014/0118592) in view of Penov (US PgPub No. 2013/0258117).
Regarding claim 6, as mentioned above in the discussion of claim 2, Yoon teaches all of the limitations of the parent claim.
However, Yoon fails to teach wherein the operation mode setting section selects the second operation mode in a case where a size of an image of a moving object detected by the detection processing section is larger than a predetermined size. Penov, on the other hand teaches wherein the operation mode setting section selects the second operation mode in a case where a size of an image of a moving object detected by the detection processing section is larger than a predetermined size.
More specifically, Penov teaches wherein the operation mode setting section selects the second operation mode in a case where a size of an image of a moving object 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made (pre-AIA ) or before the effective filing date of the claimed invention (AIA ) to incorporate the teachings of Penov with the teachings of Yoon to have a system to quickly and easily take image of a desired size thereby improving the invention of Yoon.

Regarding claim 7, as mentioned above in the discussion of claim 2, Yoon teaches all of the limitations of the parent claim.
However, Yoon fails to teach wherein the operation mode setting section selects the second operation mode in a case where an image of a moving object detected by the detection processing section is in contact with an edge of the low-resolution image. Penov, on the other hand teaches wherein the operation mode setting section selects the second operation mode in a case where an image of a moving object detected by the detection processing section is in contact with an edge of the image.
More specifically, Penov teaches wherein the operation mode setting section selects the second operation mode in a case where an image of a moving object detected by the detection processing section is in contact with an edge of the image (figures 5 – 6; touching the outline; note the primary reference teaches the low-resolution image).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made (pre-AIA ) or before the effective filing date of the claimed invention (AIA ) to incorporate the teachings of Penov with the teachings of Yoon to have .

Claims 10 - 17 are rejected under 35 U.S.C. 103 as being unpatentable over Yoon (US PgPub No. 2014/0118592) in view of Horishita (US PgPub No. 2016/0277618).
Regarding claim 10, as mentioned above in the discussion of claim 1, Yoon teaches all of the limitations of the parent claim.
However, Yoon fails to teach a switch that accepts an operation of a user, wherein the operation mode setting section selects the second operation mode on a basis of an instruction from the switch. Horishita, on the other hand teaches a switch that accepts an operation of a user, wherein the operation mode setting section selects the second operation mode on a basis of an instruction from the switch.
More specifically, Horishita teaches a switch that accepts an operation of a user, wherein the operation mode setting section selects the second operation mode on a basis of an instruction from the switch (figure 2 item 114 and paragraph 0026 power saving button).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made (pre-AIA ) or before the effective filing date of the claimed invention (AIA ) to incorporate the teachings of Horishita with the teachings of Yoon to have a system to quickly and easily change mode thereby improving the invention of Yoon.

claim 11, as mentioned above in the discussion of claim 1, Yoon teaches all of the limitations of the parent claim.
However, Yoon fails to teach an authentication section, wherein the captured image includes a facial image, and the authentication section performs authentication processing on a basis of the captured image. Horishita, on the other hand teaches an authentication section, wherein the captured image includes a facial image, and the authentication section performs authentication processing on a basis of the captured image.
More specifically, Horishita teaches an authentication section, wherein the captured image includes a facial image, and the authentication section performs authentication processing on a basis of the captured image (paragraphs 0005 – 0006, 0008, 0020, 0033, 0043, 0068, 0070, and 0087; an authentication section, wherein the captured image includes a facial image, and the authentication section performs authentication processing on a basis of the captured image).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made (pre-AIA ) or before the effective filing date of the claimed invention (AIA ) to incorporate the teachings of Horishita with the teachings of Yoon to have a system to detect a face and authenticate the object thereby improving the invention of Yoon by allowing improved authentication.

Regarding claim 12, as mentioned above in the discussion of claim 11, Yoon in view of Horishita teach all of the limitations of the parent claim.  Additionally, Horishita teaches a communication unit that supplies the captured image to a first apparatus in a 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made (pre-AIA ) or before the effective filing date of the claimed invention (AIA ) to incorporate the teachings of Horishita with the teachings of Yoon to have a system to detect a face and authenticate the object thereby improving the invention of Yoon by allowing improved authentication.

Regarding claim 13, as mentioned above in the discussion of claim 11, Yoon in view of Horishita teach all of the limitations of the parent claim.  Additionally, Horishita teaches an authentication information generation section that generates authentication information to be used when the authentication section performs the authentication processing (Figure 5 items S510 – S512; an authentication information generation section that generates authentication information to be used when the authentication section performs the authentication processing).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made (pre-AIA ) or before the effective filing date of the claimed invention (AIA ) to incorporate the teachings of Horishita with the teachings of Yoon to have a system to detect a face and authenticate the object thereby improving the invention of Yoon by allowing improved authentication.

claim 14, as mentioned above in the discussion of claim 13, Yoon in view of Horishita teach all of the limitations of the parent claim.  Additionally, Horishita teaches wherein the authentication information generation section generates the authentication information on a basis of an image captured by the imaging unit (Figure 5 items S510 – S512; wherein the authentication information generation section generates the authentication information on a basis of an image captured by the imaging unit).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made (pre-AIA ) or before the effective filing date of the claimed invention (AIA ) to incorporate the teachings of Horishita with the teachings of Yoon to have a system to detect a face and authenticate the object thereby improving the invention of Yoon by allowing improved authentication.

Regarding claim 15, as mentioned above in the discussion of claim 11, Yoon in view of Horishita teach all of the limitations of the parent claim.  Additionally, Horishita teaches a communication unit that receives authentication information supplied from a second apparatus, wherein the authentication section performs the authentication processing on a basis of the captured image using the authentication information (figure 1 item 20 and paragraph 0027; a communication unit that receives authentication information supplied from a second apparatus, wherein the authentication section performs the authentication processing on a basis of the captured image using the authentication information).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made (pre-AIA ) or before the effective filing date of the claimed 

Regarding claim 16, as mentioned above in the discussion of claim 1, Yoon teaches all of the limitations of the parent claim.
However, Yoon fails to teach a communication unit that supplies the captured image to a third apparatus that performs authentication processing on a basis of the captured image, wherein the captured image includes a facial image. Horishita, on the other hand teaches a communication unit that supplies the captured image to a third apparatus that performs authentication processing on a basis of the captured image, wherein the captured image includes a facial image.
More specifically, Horishita teaches a communication unit that supplies the captured image to a third apparatus that performs authentication processing on a basis of the captured image, wherein the captured image includes a facial image (paragraphs 0005 – 0006, 0008, 0020, 0033, 0043, 0068, 0070, and 0087; a communication unit that supplies the captured image to a third apparatus that performs authentication processing on a basis of the captured image, wherein the captured image includes a facial image).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made (pre-AIA ) or before the effective filing date of the claimed invention (AIA ) to incorporate the teachings of Horishita with the teachings of Yoon to have a system to detect a face and authenticate the object thereby improving the invention of Yoon by allowing improved authentication.

Regarding claim 17, as mentioned above in the discussion of claim 16, Yoon in view of Horishita teach all of the limitations of the parent claim.  Additionally, Horishita teaches wherein the communication unit further receives a processing result of the authentication processing supplied from the third apparatus (Figure 5 items S510 – S512; wherein the communication unit further receives a processing result of the authentication processing supplied from the third apparatus).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made (pre-AIA ) or before the effective filing date of the claimed invention (AIA ) to incorporate the teachings of Horishita with the teachings of Yoon to have a system to detect a face and authenticate the object thereby improving the invention of Yoon by allowing improved authentication.

Claims 18 - 24 are rejected under 35 U.S.C. 103 as being unpatentable over MIWA (JP2013242818 [provided translation]) in view of Yoon (US PgPub No. 2014/0118592).
Regarding claim 18, MIWA teaches a vehicle utilization system (paragraph 0006; vehicle utilization system) comprising: a vehicle including an imaging apparatus (paragraph 0006 and 0021; camera); and a server (paragraphs 0005 and 0012; server), and a communication unit that receives information on a reservation for utilization of the vehicle from the server (paragraph 0020 communication unit).
However, Yoon fails to teach the imaging apparatus including an imaging unit having a plurality of operation modes including a first operation mode configured to reduce power consumption and a second operation mode that generates a captured image, an 
More specifically, Yoon teaches the imaging apparatus including an imaging unit having a plurality of operation modes including a first operation mode configured to reduce power consumption (paragraphs 0004, 0026; motion-detecting mode/ feature extraction mode) and a second operation mode that generates a captured image (paragraphs 0026; imaging and storing), an operation mode setting section that selects one of the plurality of operation modes (paragraphs 0004, 0025; switching modes).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made (pre-AIA ) or before the effective filing date of the claimed invention (AIA ) to incorporate the teachings of Yoon with the teachings of MIWA to have a system to save both power and space as discussed in paragraphs 0023 – 0024 of Yoon thereby improving the invention of MIWA.

Regarding claim 19, as mentioned above in the discussion of claim 18, MIWA in view of Yoon teach all of the limitations of the parent claim.  Additionally, MIWA teaches wherein the imaging apparatus further includes an authentication section, the captured image includes a facial image (paragraph 0062), the vehicle further includes doors and an unlocking control unit that controls unlocking of the doors (paragraphs 0049 and 0054), the authentication section performs authentication processing on a basis of the captured 

Regarding claim 20, as mentioned above in the discussion of claim 18, MIWA in view of Yoon teach all of the limitations of the parent claim.  Additionally, MIWA teaches wherein the vehicle further includes doors and an unlocking control unit that controls unlocking of the doors (paragraphs 0049 and 0054), the captured image includes a facial image (paragraph 0062), the server performs authentication processing on a basis of the captured image (paragraphs 0005 – 0012), the communication unit supplies the captured image to the server and receives a processing result of the authentication processing (paragraphs 0005 – 0012), and the unlocking control unit unlocks the doors on a basis of the processing result of the authentication processing (paragraphs 0005 – 0012, 0049, and 0054).

Regarding claim 21, MIWA teaches a vehicle monitoring system (paragraph 0006; vehicle utilization system) comprising: a vehicle including an imaging apparatus (paragraph 0006 and 0021; camera); and a server (paragraphs 0005 and 0012; server), and a communication unit configured to supply the captured image to the server (paragraph 0020 communication unit).
However, Yoon fails to teach the imaging apparatus including an imaging unit having a plurality of operation modes including a first operation mode configured to reduce power consumption and a second operation mode that generates a captured image, an operation mode setting section that selects one of the plurality of operation modes. Yoon, 
More specifically, Yoon teaches the imaging apparatus including an imaging unit having a plurality of operation modes including a first operation mode configured to reduce power consumption (paragraphs 0004, 0026; motion-detecting mode/ feature extraction mode) and a second operation mode that generates a captured image (paragraphs 0026; imaging and storing), an operation mode setting section that selects one of the plurality of operation modes (paragraphs 0004, 0025; switching modes).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made (pre-AIA ) or before the effective filing date of the claimed invention (AIA ) to incorporate the teachings of Yoon with the teachings of MIWA to have a system to save both power and space as discussed in paragraphs 0023 – 0024 of Yoon thereby improving the invention of MIWA.

Regarding claim 22, as mentioned above in the discussion of claim 21, MIWA in view of Yoon teach all of the limitations of the parent claim.  Additionally, MIWA teaches wherein the imaging apparatus further includes an authentication section, the captured image includes a facial image (paragraph 0062), the authentication section performs authentication processing on a basis of the captured image (paragraphs 0005 – 0012), and the communication unit supplies the captured image to the server in a case where 

Regarding claim 23, as mentioned above in the discussion of claim 21, MIWA in view of Yoon teach all of the limitations of the parent claim.  Additionally, MIWA teaches wherein the captured image includes a facial image (paragraph 0062), the server performs authentication processing on a basis of the captured image (paragraphs 0005 – 0012), and the communication unit supplies the captured image to the server and receives a processing result of the authentication processing (paragraphs 0049 and 0054 also paragraphs 0005 and 0012).

Regarding claim 24, as mentioned above in the discussion of claim 22, MIWA in view of Yoon teach all of the limitations of the parent claim.  Additionally, MIWA teaches a mobile terminal, wherein the server supplies the captured image to the mobile terminal in a case where the authentication processing fails (figure 1 item 20 and paragraphs 0049 and 0054 also paragraphs 0005 and 0012).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Usman A Khan whose telephone number is (571)270-
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on (571)272-7564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Usman Khan
/USMAN A KHAN/Primary Examiner, Art Unit 2696
01/20/2021